The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 30, 2020

                               2020COA118

No. 20CA0089, Peo in Interest of E.Q. — Children’s Code —
Juvenile Court — Dependency and Neglect — Allocation of
Parental Responsibilities, Parenting Time, Child Support —
Child Support Guidelines

     In this dependency and neglect proceeding, a division of the

court of appeals considers two matters of first impression in

Colorado. The division first holds that when a juvenile court orders

child support under section 19-1-104(6), C.R.S. 2019, it must

comply with article 6 of the Children’s Code, specifically section 19-

6-106, C.R.S. 2019, and use the child support guidelines set forth

in section 14-10-115, C.R.S. 2019, to compute child support. The

division further holds that, consistent with the Social Security Act,

the juvenile court may not order one parent to designate the other

parent as the representative payee of his or her social security
disability benefits. Accordingly, the child support judgment is

reversed, and the case is remanded for further proceedings.
COLORADO COURT OF APPEALS                                      2020COA118


Court of Appeals No. 20CA0089
Prowers County District Court No. 19JV22
Honorable Stanley A. Brinkley, Judge


The People of the State of Colorado,

Appellee,

In the Interest of E.Q. and J.Q., Children,

and Concerning R.Q.,

Appellant,

and

J.Q.,

Appellee.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                  Division IV
                         Opinion by JUDGE FREYRE
                        Terry and Lipinsky, JJ., concur

                           Announced July 30, 2020


Scranton Specht Associates P.C., Darla Scranton Specht, Lamar, Colorado, for
Appellee

Kim R. Verhoeff, Guardian Ad Litem

Debra W. Dodd, Office of Respondent Parents’ Counsel, Berthoud, Colorado, for
Appellant

Roy Wallis, Office of Respondent Parents’ Counsel, Mesa, Arizona, for Appellee
¶1    In this dependency and neglect proceeding, R.Q. (father)

 appeals the juvenile court’s judgment ordering child support in

 conjunction with granting a stipulation to allocate parental

 responsibilities for the children to J.Q. (mother). Although father

 agrees that he has a duty to support the children, he challenges the

 provisions in the order requiring him to release his social security

 disability insurance (SSDI) benefits to mother and designate her as

 the payee for his benefits.

¶2    To resolve father’s appeal, we must answer two questions that

 have not yet been answered by Colorado’s appellate courts. First,

 what standard or criteria should the juvenile court apply when

 ordering child support in a dependency and neglect proceeding

 under section 19-1-104(6), C.R.S. 2019? We hold that a court must

 follow the provisions for determining child support set forth in

 section 19-6-106, C.R.S. 2019, which, in turn, requires compliance

 with the child support guidelines in section 14-10-115, C.R.S.

 2019. Because the court’s order failed to address the factors set

 forth in the child support guidelines, we reverse the child support

 judgment and remand the case for further proceedings.




                                   1
¶3    Second, may a juvenile court order one parent to designate the

 other parent as the representative payee of his or her SSDI benefits

 as part of a child support order? We hold that it may not because

 federal law does not permit a juvenile court to determine the

 designated payee of a parent’s SSDI benefits. Therefore, we reverse

 the court’s child support judgment on this basis as well.1

                       I. Factual Background

¶4    In April 2019, the Prowers County Department of Human

 Services (Department) filed a dependency and neglect petition

 concerning sixteen-year-old E.Q. and thirteen-year-old J.Q. The

 petition alleged that father had sexually abused E.Q. and had

 admitted to some of the abuse when mother confronted him. The

 juvenile court placed the children in mother’s custody under the

 protective supervision of the Department. The following month,

 father was arrested and charged criminally. He remained

 incarcerated throughout the remainder of the case.

¶5    The juvenile court adjudicated the children dependent and

 neglected based on the parties’ stipulation. It adopted a treatment


 1Those portions of the judgment not challenged on appeal remain
 undisturbed.

                                   2
 plan for father. In October 2019, mother initiated a separate

 proceeding to dissolve her marriage to father.

¶6    Two months later, the parties reached a stipulation concerning

 parental responsibilities for the children. As pertinent here, the

 stipulation provided that (1) mother would be the children’s

 custodian and have sole decision-making responsibilities; and (2)

 child support would be determined by the domestic relations court.

 Mother also filed a motion asking the juvenile court to order father

 to release his prior three months of SSDI benefits to her. Father

 filed a written objection to this motion.

¶7    After hearing further argument and offers of proof from the

 parties, the juvenile court issued an order adopting the parties’

 stipulation and addressing mother’s motion. Finding that it had

 jurisdiction to consider child support in a dependency and neglect

 proceeding under section 19-1-104(6), the court ordered father to

 turn over his previous three months of SSDI benefits to mother and

 to restore mother as the payee of his benefits until further order of

 the court. It then certified the order into the parties’ domestic

 relations proceeding.




                                    3
              II. Jurisdiction and Terms of the Stipulation

¶8     Father contends that the juvenile court lacked jurisdiction to

  issue the child support order addressing his SSDI benefits because

  it had already ended the case when it approved the parties’

  stipulation. He reasons that, by accepting the parties’ stipulation to

  defer child support to the domestic court, the court was precluded

  from entering any child support orders. We reject father’s

  jurisdictional argument but conclude that the court must

  reconsider the conflicting provisions regarding child support in the

  order.

                     A. Standard of Review and Law

¶9     Whether a juvenile court has subject matter jurisdiction is a

  question of law that we review de novo. In re Petition of E.R.S., 2019

  COA 40, ¶ 23.

¶ 10   Subject matter jurisdiction concerns a court’s authority to

  decide a particular matter. Id. at ¶ 24; see also In re Support of

  E.K., 2013 COA 99, ¶ 8. Dependency and neglect proceedings are

  governed by the Children’s Code. L.A.G. v. People in Interest of

  A.A.G., 912 P.2d 1385, 1389 (Colo. 1996). The Children’s Code

  grants a juvenile court exclusive jurisdiction over any child who is


                                     4
  dependent and neglected. § 19-1-104(1)(b). It also expressly

  authorizes a juvenile court to enter an order allocating parental

  responsibilities and addressing parenting time and child support

  matters when it maintains jurisdiction in a case involving a child

  who is dependent and neglected and no child custody action or

  action for the allocation of parental responsibilities concerning the

  same child is pending in a district court in this state.

  § 19-1-104(6).

¶ 11   In this case, the juvenile court had continuing jurisdiction

  over the children based on their status as dependent and neglected

  children. Although mother initiated a separate domestic relations

  proceeding, no party asserted that a custody or parental

  responsibilities action was pending in that case. Consequently, the

  domestic relations proceeding did not affect the juvenile court’s

  jurisdiction to determine child support.

¶ 12   Father asserts that the juvenile court was divested of

  jurisdiction to issue the order because it had already granted the

  stipulation and certified the matter to the domestic relations court.

  However, the record shows that the court considered both requests

  — mother’s motion to release father’s SSDI benefits and the parties’


                                     5
  request for the court to approve their stipulation — at the same

  time. It granted both requests as part of the same written order

  and later certified that order to the domestic relations court. Thus,

  the juvenile court was not divested of jurisdiction to issue an order

  concerning the children’s support.

                       B. Terms of the Stipulation

¶ 13   We next consider father’s contention that the juvenile court

  was precluded from considering mother’s request to release his

  SSDI benefits by the terms of the parties’ stipulation. We reject

  father’s contention that the terms of the stipulation restricted the

  court’s authority to consider mother’s request. As previously

  discussed, the court considered both requests simultaneously.

  Moreover, parties may not preclude or limit the court’s authority

  concerning child support. In re Marriage of Miller, 790 P.2d 890,

  892-93 (Colo. App. 1990).

¶ 14   Nevertheless, we agree that the order contains conflicting

  provisions that cannot be reconciled. The court addressed the

  children’s support by ordering father to release his SSDI benefits

  while at the same time adopting the parties’ stipulation that child

  support would be addressed through the domestic relations case.


                                    6
  Because we are unable to reconcile these provisions, we reverse the

  judgment and remand the case for the court to reconsider whether

  child support will be determined in the dependency and neglect

  case or the domestic relations case. See In re Marriage of Rozzi, 190

  P.3d 815, 822 (Colo. App. 2008) (recognizing that the court’s order

  must contain findings of fact and conclusions of law sufficiently

  explicit to give an appellate court a clear understanding of the basis

  of its order); cf. People in Interest of D.C-M.S., 111 P.3d 559, 562

  (Colo. App. 2005) (rejecting a contention that a judgment had to be

  reversed when the trial court’s findings were neither inconsistent

  nor contradictory).

               III. The UDMA and the Social Security Act

¶ 15   Because they will arise on remand, we address father’s

  remaining contentions. He contends that the juvenile court erred

  by (1) failing to apply the child support provisions of the Uniform

  Dissolution of Marriage Act (UDMA); and (2) requiring him to name

  mother the payee of his SSDI benefits in violation of the Social

  Security Act (SSA). We agree with both contentions.




                                     7
          A. Standard of Review and Statutory Interpretation

¶ 16   We review de novo whether the juvenile court applied the

  correct legal standard. People in Interest of I.J.O., 2019 COA 151,

  ¶ 6. We also review questions of statutory interpretation de novo.

  People in Interest of L.M., 2018 CO 34, ¶ 13.

¶ 17   In construing a statute, we look at the entire statutory scheme

  “in order to give consistent, harmonious, and sensible effect to all of

  its parts, and we apply words and phrases in accordance with their

  plain and ordinary meanings.” Id. (quoting UMB Bank, N.A. v.

  Landmark Towers Ass’n, 2017 CO 107, ¶ 22). When construing

  statutes related to the same subject matter, we aim to avoid a

  statutory interpretation that would render certain words or

  provisions superfluous or ineffective. Id. Instead, we adopt an

  interpretation that achieves consistency across a comprehensive

  statutory scheme. Id.

                   B. Determination of Child Support

                           1. Legal Framework

¶ 18   Section 19-1-104(6) specifically authorizes a juvenile court

  that retains jurisdiction in a dependency and neglect case to “enter

  an order allocating parental responsibilities and addressing


                                     8
  parenting time and child support matters.” It also permits the

  court to do so without requiring a party to initiate a separate

  domestic relations proceeding under the UDMA or a support

  proceeding under article 6 of the Children’s Code. People in Interest

  of E.M., 2016 COA 38M, ¶ 23, aff’d on other grounds, 2018 CO 34.

  However, the statute provides no guidance as to the standard or

  criteria the juvenile court should apply when determining child

  support. Therefore, we must look to other provisions of the

  Children’s Code. See People in Interest of H.K.W., 2017 COA 70,

  ¶¶ 14-16 (looking to the UDMA when the Children’s Code did not

  contain a provision governing conducting an in camera interview

  with a child); see also People in Interest of S.E.G., 934 P.2d 920, 921

  (Colo. App. 1997) (recognizing that, when the Children’s Code did

  not specify the criteria to be applied in entering permanent

  parenting time orders in a parentage action, it was appropriate to

  look to and apply the statute governing temporary orders).

¶ 19   In addition to having jurisdiction over a child who is

  dependent and neglected, the juvenile court has exclusive

  jurisdiction under article 6 of the Children’s Code to issue orders to




                                     9
  determine parentage and to compel a parent to support a child.

  § 19-1-104(1)(e)-(f).

¶ 20   A division of this court considered whether a juvenile court in

  a nonpaternity, dependency and neglect proceeding could determine

  a child’s paternity (or parentage) in People in Interest of J.G.C., 2013

  COA 171, ¶ 10. The division held that it could, but that the

  juvenile court was required to follow the procedures outlined in the

  Uniform Parentage Act. Id. at ¶ 11.

¶ 21   We perceive no reason to treat the juvenile court’s authority to

  address child support matters any differently. Article 6 authorizes

  the juvenile court to enter an order directing a parent or other

  legally responsible person to support a child or children.

  §§ 19-6-101(1)(a), 19-6-104(1), C.R.S. 2019. It also permits the

  court to enter a child support order for a time period that preceded

  the entry of the support order. § 19-6-104(1).

¶ 22   The court may order child support as is reasonable under the

  circumstances, taking into consideration the factors under section

  19-4-116(6), C.R.S. 2019. § 19-6-104(1). Section 19-4-116(6), in

  turn, requires the court to consider all relevant facts in determining

  child support, including the following:


                                     10
        the child’s needs;

        the standard of living and circumstances of the parents;

        the relative financial means of the parents;

        the earning ability of the parents;

        the child’s need and capacity for education, including higher

         education;

        the child’s age;

        the child’s financial resources and earning ability;

        the responsibility of the parents for the support of others;

        the value of services contributed by the parent with whom the

         child resides most of the time;

        the standard of living the child would have enjoyed had the

         parents been married; and

        the child support guidelines, as set forth in section 14-10-115

         of the UDMA.

¶ 23     Furthermore, section 19-6-106 expressly requires the juvenile

  court to follow the provisions of section 14-10-115 when

  determining a child support obligation under article 6. And section

  14-10-115 of the UDMA contains a reciprocal provision addressing



                                      11
  its applicability to support proceedings under the Children’s Code.

  It provides that the child support guidelines apply to all child

  support obligations that are established or modified as part of any

  proceeding, including article 6 of the Children’s Code. § 14-10-

  115(1)(c).

¶ 24   Accordingly, we hold that when the juvenile court determines

  child support in a dependency and neglect proceeding, it must

  follow the provisions for establishing child support orders under

  article 6 of the Children’s Code.

                              2. Application

¶ 25   In determining that father should be required to support the

  children by releasing his SSDI benefits to mother, the court

  identified three factors. First, father had regularly used his $650

  monthly benefit to support the children until October 2019.

  Second, although mother was employed, she struggled to support

  the children without access to father’s SSDI benefits. Third, father

  did not need this benefit for support because he was incarcerated.

¶ 26   However, the court did not consider relevant facts related to

  the children’s needs or the children’s financial resources and

  earning abilities. And, significantly, the court did not consider the


                                      12
  child support guidelines under section 14-10-115. Therefore, we

  reverse the portion of the order requiring father to release his SSDI

  benefits to mother and to restore mother as the payee of the

  benefits.

                         C. Violation of the SSA

                1. Necessity of Review and Preservation

¶ 27   Father contends that the juvenile court’s order requiring him

  to name mother as the payee of his SSDI benefits violates federal

  law. He concedes that he did not raise this legal issue in the

  juvenile court. Nonetheless, it may be appropriate to consider

  questions of pre-emption of federal law for the first time on appeal.

  See Fuentes-Espinoza v. People, 2017 CO 98, ¶¶ 1, 19 (choosing to

  address a pre-emption question that the division of the court of

  appeals had determined was unpreserved); see also Town of

  Carbondale v. GSS Props., LLC, 169 P.3d 675, 682-83 (Colo. 2007)

  (recognizing that a pre-emption defense may be waivable when it

  involves the law to be applied by the court, but that pre-emption

  involving federal law may raise a separate set of issues, including,

  for example, the application of the Federal Supremacy Clause). For

  these reasons, we will review father’s argument.


                                    13
                   2. Standard of Review and the SSA

¶ 28    We review de novo whether the provision of the order requiring

  father to designate mother as the payee of his SSDI benefits

  conflicts with the SSA and thereby violates the Supremacy Clause

  of the United States Constitution. See In re Marriage of Anderson,

  252 P.3d 490, 493 (Colo. App. 2010); see also People in Interest of

  C.Z., 2015 COA 87, ¶ 10.

¶ 29    When a person becomes disabled, he or she may receive SSDI

  benefits under the SSA. 42 U.S.C. § 423(a)(1) (2018); In re Marriage

  of Anthony-Guillar, 207 P.3d 934, 938 (Colo. App. 2009). In some

  cases, SSDI benefits are paid directly to the beneficiary. In re

  Guardianship of Smith, 17 A.3d 136, 140 (Me. 2011). In other

  cases, payments can be made to a duly certified fiduciary — known

  as a representative payee — for the beneficiary’s use and benefit.

  Id.

¶ 30    SSDI benefits constitute income for child support purposes.

  § 14-10-115(5)(a)(I)(P); see also 42 U.S.C. § 659(a) (2018). And the

  federal government has consented to SSDI benefits being withheld,

  garnished, or subjected to another similar proceeding to enforce the




                                    14
  legal obligation of the individual to provide child support. 42 U.S.C.

  § 659(a).

¶ 31   However, no provision of the SSA permits a state court to

  determine who should serve as the representative payee. Rather,

  the SSA tasks the Commissioner of Social Security with

  investigating and determining whether an individual receiving SSDI

  benefits should have a representative payee and, if so, who should

  serve as the payee. State in Interest of W.B., 755 So. 2d 281, 282

  (La. Ct. App. 1999); see also 42 U.S.C. § 405(j)(1)(A), (2)(A)(i)-(ii)

  (2018); 20 C.F.R. § 416.610 (2019) (reciting the principles and

  procedures that the administration follows in determining whether

  to make representative payment and in selecting a representative

  payee). The individual who receives the benefit may also designate

  an individual as a representative payee. 42 U.S.C. § 405(j)(1)(C)(i).

  But this occurs when the administration determines that payment

  will be made to a representative payee. 20 C.F.R. § 416.618(a)(2)

  (2019).

¶ 32   Once appointed, representative payees are subject to detailed

  regulations governing the use of SSDI benefits. Wash. State Dep’t of

  Soc. & Health Servs. v. Guardianship Estate of Keffeler, 537 U.S.


                                      15
  371, 376 (2003); see also Smith, 17 A.3d at 140; 20 C.F.R.

  §§ 416.635, 416.640, 416.645 (2019). A representative payee is

  required to use the benefit payments solely for the beneficiary’s use

  and benefit in a manner and for the purposes that the

  representative payee determines to be in the beneficiary’s best

  interests. 20 C.F.R. § 404.2035(a) (2019); see also In re Ryan W.,

  76 A.3d 1049, 1053 (Md. 2013). And payees must abide by “a

  system of accountability monitoring” under which they are

  forbidden from “misus[ing]” an individual’s benefit payments in any

  way and must submit a report at least once per year with respect to

  the use of such payments. See Smith, 17 A.3d at 140 (quoting 42

  U.S.C. § 405(j)(3)(A), (7)(A)); see also 20 C.F.R. §§ 416.625, 416.665

  (2019).

¶ 33   Taken together, these provisions establish that a juvenile court

  lacks the authority to determine who a parent must designate as

  the representative payee for his or her SSDI benefits. See W.B., 755

  So. 2d at 282 (recognizing that a request to change the

  representative payee is a question for the Social Security

  Administration with possible review by the federal courts); see also

  Ryan W., 76 A.3d at 1061 (concluding that the juvenile court did


                                    16
  not have authority under Maryland law to monitor the allocation of

  social security benefits by a representative payee).

¶ 34   Accordingly, we vacate the portion of the order requiring father

  to designate mother as the representative payee for his SSDI

  benefits.

                             IV. Conclusion

¶ 35   The child support portion of the judgment is reversed, and the

  case is remanded to the juvenile court. On remand, the juvenile

  court must vacate the provision of the order requiring father to

  designate mother as the representative payee of his SSDI benefits.

  The court must also either redetermine child support, based on the

  criteria under sections 14-10-115 and 19-4-116(6), or certify the

  issue into the parties’ domestic relations case.

       JUDGE TERRY and JUDGE LIPINSKY concur.




                                    17